DOYLE, Circuit Judge,
dissenting.
I respectfully dissent.
Notwithstanding that the plaintiff has prevailed in his several appearances against Kerr-McGee and Kerr-McGee Nuclear Corporation, Judges McKay and Logan, who are part of a three-judge panel, continue the same arguments. This writer is and continues to be on the short side or end.
I submit that the points on which the majority have sought to gain a dominant position are surprisingly lacking in either logic or contribution to either social values or moral quality.
The first trial continued for eleven weeks. It received a most careful treatment. To try this case once again is atrocious.
PRELIMINARY STATEMENT
This case is before us on remand from the Supreme Court of the United States. Defendant Kerr-McGee Corporation, and its subsidiary, Kerr-McGee Nuclear Corporation, appeal from judgments against them that were entered in a suit filed by Bill M. Silkwood, as Administrator of the Estate of Karen Silkwood. The suit was a diversity action based on Oklahoma common-law tort principles. It was tried to a jury in the United States District Court for the Western District of Oklahoma in 1979. Plaintiff Silkwood, the father of Karen Silkwood, sought recovery for personal injuries and property damage suffered by Karen Silkwood resulting from plutonium contamination incidents which occurred on November 5, 6 and 7, 1974. The trial was successful. The jury awarded the plaintiff $500,000 actual damages for plaintiffs personal injury claim and $5,000 in actual damages for the property damage claim. It also awarded $10,000,0000 in punitive damages. Silkwood v. Kerr-McGee Corp., 485 F.Supp. 566 (W.D.Okla.1979).
In this court’s first opinion in this case, 667 F.2d 908 (10th Cir.1981), the majority of the panel reversed the personal injury judgment and ruled that the Oklahoma Workers’ Compensation Act barred a common-law recovery for Ms. Silkwood’s personal injuries. The property damage award was affirmed. Finally, a majority of the panel reversed the punitive damage award, holding that the award of punitive damages under state law was preempted by federal regulation of the nuclear industry.
Plaintiff Silkwood appealed this court’s reversal of the punitive damage award. The Supreme Court’s conclusion was that a punitive damage award in this case was not preempted by federal regulation. Silk-wood v. Kerr-McGee Corp., 464 U.S. 238, 104 S.Ct. 615, 78 L.Ed.2d 443 (1984). It remanded the cause to this court with the ruling that punitive damages were not preempted and were subject to state laws, and with instructions that Kerr-McGee was free to assert any claims it had made before us that we did not address in our first opinion. 104 S.Ct. at 626-27.
Kerr-McGee now asserts that it is entitled to a judgment notwithstanding the verdict on the punitive damages claim. They persist in their contention that there was a *1463dearth of evidence that the contamination of Ms. Silkwood’s apartment resulted from malicious conduct on its part that would justify a punitive award. If they were not responsible, who was? It also requests judgment notwithstanding the verdict on the grounds that its “substantial compliance” with federal regulations bars a punitive damages award. In the alternative, Kerr-McGee advances four further arguments in its effort to obtain a new trial on the punitive damages issue. First, it argues that the jury’s punitive award was “tainted” by the introduction of evidence concerning Silkwood’s physical injuries at trial. Second, it asserts that the punitive award entered is disproportionate to the actual damages as a matter of law. Third, it suggests that the trial court’s jury instructions on the effect of compliance with federal regulations were prejudicially defective. Finally, Kerr-McGee asserts that it was denied a fair trial because of extraneous anti-nuclear publicity at the time of the trial and because of the trial tactics of plaintiff’s counsel. It is important to remember that the Kerr-McGee employees were constantly looking over Silkwood’s activity not only in the plant but also in her home. Both her apartment and her person were soaked with nuclear material at the time of the auto accident.
THE PERTINENT FACTS
The pertinent evidence surrounding Ms. Silkwood’s contamination established that condition. Karen Silkwood was a laboratory analyst at Kerr-McGee’s Cimmaron plant located near Crescent, Oklahoma. The plant fabricated fuel pins containing plutonium for use as reactor fuel. Silk-wood was contaminated by plutonium on November 5, 6, and 7, 1974. The parties have stipulated that this very plutonium origin came from the Kerr-McGee plant.
Plutonium is an artificially produced radioactive chemical element which is the essence for the development of nuclear weapons and nuclear power. It emits alpha particles, beta particles, neutrons, gamma rays and x-rays. Thus there is acknowledgment that plutonium from Kerr-McGee is one of the most carcinogenic and dangerous substances known.
As a member of the Oil, Chemical and Atomic Workers Union (OCAW), Silkwood represented some of the workers in this Kerr-McGee plant. As an elected member of the union negotiating team, Silkwood was responsible for health and safety matters. In September 1974 she, together with her fellow committee members, met with OCAW leaders in Washington, D.C. There she presented charges to the Atomic Energy Commission (AEC) as to numerous health and safety violations by Kerr-McGee. The AEC requested documentation of the charges. Ms. Silkwood was assigned the job of collecting this documentation. She was engaged in collecting information and recording it in notebooks and on tapes from September 1974 and continuing until the time of her death.
Ms. Silkwood’s first contamination occurred on November 5, 1974. She reported to work at the Cimmaron plant on November 5 at 1:20 p.m. At 2:45 p.m. and 3:15 p.m., before and after taking a break, Silk-wood monitored herself with plutonium detecting devices provided by Kerr-McGee in accordance with AEC license requirements. No plutonium was detected on her person. At about 3:45 p.m. Silkwood began to work in two glove boxes containing plutonium. A glove box is a supposedly impervious box surrounding the plutonium processing equipment which has glove holes. This allows the operator to work on the equipment or with the plutonium from outside the box. Silkwood monitored herself before and after her break at 5:30 p.m. and at 5:45 p.m. and at those times detected no contamination. She continued to work in the glove boxes, but upon withdrawing her hands from one of the boxes at about 6:30 p.m., she became aware of high contamination. Further checks made in the laboratory revealed other contaminations. These took place inside the gloves in the glove box in which Silkwood had been polishing and cleaning plutonium.
*1464A substantial amount of contamination was found on Silkwood’s left hand, right wrist, upper arm, neck, face, hair, and her nostrils. Pursuant to regulations, Silk-wood was immediately decontaminated and placed on a five-day voiding collection program. She was provided with urine and fecal kits to take home. These were for the purpose of obtaining samples to send to the United States testing laboratory for analysis. Later that day Silkwood returned to work, but not to the glove boxes. She monitored herself when she left work at about 1:10 a.m. and found no contamination. The glove box was later tested by the AEC investigators, and no leaks were found. Further, the investigators found no significant airborne contamination in the laboratory.
The next day, November 6, 1974, Silk-wood arrived at work at 7:50 a.m., and did some paper work in the lab until 8:50 a.m. She then left to attend a previously scheduled union meeting. At that time she tested herself and found contamination on her right forearm, face, and neck. Her hands were decontaminated. The other spots appeared to be fixed contamination, so she was allowed to attend the union meeting. She returned to the health office at 4:30 p.m. Slight contamination was found on her right forearm, neck and face, and in her nostrils. She was again decontaminated and, at her request, her locker and auto were tested and found to be free of contamination.
On November 7, 1974, when she reported to work Silkwood went directly to the plant’s health physics office. She was found to be contaminated in her nostrils and on her hands, arms, chest, back, neck and right ear. Four urine and one fecal sample collected on November 5th, 6th and 7th were found to be contaminated, although the exterior of the kits showed no contamination. The parties stipulated that urine samples brought to the plant contained insoluble, not naturally excreted, plutonium. Silkwood’s apartment was also found to have been contaminated, with the highest concentrations of plutonium found in the bathroom and on a package of bologna and cheese in the refrigerator.
Silkwood’s roommate, Sherri Ellis, also a laboratory analyst at Kerr-McGee, was found not to be contaminated when she left work at 8:00 a.m. on November 7th after working a midnight shift. After returning to the apartment, Ellis used the bathroom and retired to her bedroom. Subsequent checks revealed contamination of Ellis’ buttocks and hands. But Ellis’ auto and the refrigerator where her lunch had been placed in the plant lunchroom were free of contamination.
Silkwood seemed to be continuously surrounded by plutonium during the period prior to the accident and death.
Silkwood’s possessions were destroyed and Silkwood was sent to the Los Alamos Scientific Laboratory in New Mexico to have further tests concerning contamination. On November 13 she reported back to work. At that time she was reassigned. She participated in a union negotiating session that day, met with AEC inspectors concerning her contamination, and attended a union strategy session.
That night Silkwood was on her way to meet a New York Times reporter and an OCAW leader when she was killed in an automobile accident. The subsequent autopsy revealed that the amount of plutonium within Silkwood’s body at the time of her death was between 25% and 50% of the permissible lifetime body burden allowed by the AEC for plutonium workers.
In this court’s first opinion, it was concluded that Silkwood’s apartment had become contaminated during the preparation of her urine sample on November 7, 1974. The exact way that the plutonium found its way into Ms. Silkwood’s apartment has not been determined. Two things are clear: the plutonium did come from Kerr-McGee’s plant, which has been stipulated by the parties; and, as the jury found, Karen Silk-wood did not intentionally remove the plutonium from the plant.
*1465KERR-McGEE’S DEMAND THAT THE PUNITIVE DAMAGES BE DENIED
Kerr-McGee makes two arguments for judgment notwithstanding the verdict. Kerr-McGee’s contentions are that there was insufficient evidence presented at trial to permit a reasonable jury to conclude that its conduct warranted an award of punitive damages. We maintain that this evidence is ample. That was the source of all of this material and the origin goes back there regardless of the starting line.
Oklahoma’s punitive damages statute, 23 O.S. 1981 § 9, permits punitive awards in any non-contractual action whenever the defendant has been “guilty of oppression, fraud or malice, actual or presumed.” Oklahoma case law permits malice to be presumed whenever the defendant’s course of conduct can be said to show a reckless disregard for public safety. Thiry v. Armstrong World Industries, 661 P.2d 515, 518 (Okla.1983). In order to justify submission of the punitive damages issue to the jury, all that the plaintiff had to do was submit sufficient evidence to allow a reasonable person to conclude that Kerr-McGee’s conduct displayed a reckless disregard for public safety. There is adequate evidence to establish this. See Taylor v. National Trailer Convoy, Inc., 433 F.2d 569, 571-72 (10th Cir.1970). Upon reviewing the record it is apparent that the plaintiff’s evidence was ample to satisfy this burden.
Plaintiff Silkwood presented substantial evidence at trial of Kerr-McGee’s indifference to employee safety and to the safety of the public at large. One expert witness, Dr. Karl Morgan, served as Director of the government’s Oak Ridge, Tennessee, Health Physics Program for 29 years. He testified that Kerr-McGee’s Cimmaron operation was one of the worst, in terms of safety, that he had ever evaluated. He characterized the defendant’s attitude toward safety as “lackadaisical,” and concluded that defendant’s conduct reflected a “callous” and “wanton” disregard for employees’ safety. Plaintiff also presented substantial statistical evidence concerning Kerr-McGee’s handling of plutonium. That evidence indicated that, among other problems, Kerr-McGee was unable to account for as much as 10.4 kilograms of plutonium between 1972 and 1976.
Plaintiff’s evidence was more than sufficient to permit a reasonable person to find reckless disregard for public safety on Kerr-McGee’s part. Moreover, the evidence of a pattern of reckless disregard for public safety was also sufficient to permit a reasonable person to infer that Kerr-McGee’s course of conduct caused the damage to Ms. Silkwood’s property. See Averitt v. Southland Motor Inn of Oklahoma, 720 F.2d 1178, 1181-82 (10th Cir.1983). Kerr-McGee’s argument that there was insufficient evidence to allow the punitive damages issue to be submitted to the jury is properly denied.
Kerr-McGee’s next argument is that its “substantial compliance” with federal regulations governing the nuclear industry precludes an award of punitive damages, and that therefore this court should enter judgment notwithstanding the verdict in its favor. This argument fails as is shown by the presence of the material itself.
THE RECENT OPINION OF THE SUPREME COURT
The Supreme Court’s opinion in this case made it clear that, despite the existence of federal nuclear regulations, Oklahoma and other states were free to award damages under state tort law to parties injured by nuclear activities, 104 S.Ct. at 625. The necessary implications of this holding are that states are free to formulate their own standards of care that will govern conduct of nuclear activities within their borders, and that such standards of care may differ from federal regulatory standards. In asking us to hold that substantial compliance with federal regulatory standards precludes a punitive damage award based upon a differing state standard of care, Kerr-McGee is asking us to circumvent the Supreme Court’s decision. This we cannot do. After all there is no magic associated with this compliance.
*1466KERR-McGEE’S PLEA FOR A NEW TRIAL
We turn now to Kerr-McGee’s arguments that it is entitled to a new trial on the punitive damages award. The Supreme Court’s decision in this case has expressly allowed the upholding of the jury’s punitive damages award as long as it is consistent with Oklahoma law and is supported by the evidence adduced at trial. 104 S.Ct. at 626-27. To evaluate that award, we must consider the Oklahoma law and policies which govern such verdicts.
VALIDITY OF THE DAMAGES
Oklahoma law mandates that the threat from the defendant’s course of conduct to society must be the focus of our inquiry. The Oklahoma Supreme Court has stated that:
Unlike ... compensatory damages, which are to benefit the individual plaintiff, punitive damages are imposed to benefit society. The plaintiff acts as a private attorney general to punish the culpable wrongdoer, thereby encouraging adherence to safety standards that benefit [society] generally____ [I]t is not the plaintiff’s individual right, but society’s as a whole, that is being defended.
Thiry v. Armstrong World Industries, 661 P.2d 515, 518 (Okla.1983) (emphasis in original). Although a plaintiff must allege and prove an actual injury that is judicially cognizable in order to recover punitive damages, id., the Oklahoma court has indicated that:
Such damages are not compensatory in nature. A party asking for exemplary damages has only an incidental personal interest. His recovery is whole and complete with actual damages. Exemplary damages, as a tool to deter the wrongdoer, is [sic] for society’s benefit and not the litigating party’s.
Slocum v. Phillips Petroleum Co., 678 P.2d 716, 719 (Okla.1983).
Because punitive damages are intended to punish a defendant for his past conduct, Oklahoma law requires that they are in proportion to the culpability of that conduct, and to the defendant’s wealth, rather than to any actual damages awarded. As the Oklahoma court has said:
The punishment function can only be achieved if the defendant is “stung” by the [punitive] award. The penalty should therefore not only match the misconduct but of necessity should relate to the wealth of the wrongdoer.
Thiry, 661 P.2d at 518. Although the extent of the plaintiff’s injury must necessarily be considered in assessing punitive damages, Oklahoma has often permitted large punitive awards notwithstanding that relatively nominal actual damages were awarded. See, e.g, Timmons v. Royal Globe Insurance Co., 653 P.2d 907 (Okla.1982) ($34,126 actuals; $1,500,000 punitives); Sopkin v. Premier Pontiac, Inc., 539 P.2d 1393 (Okla.App.1975) ($400 actuals, $7,100 punitives); Cates v„ Darland, 537 P.2d 336 (Okla.1975) ($200 actuals, $7,000 punitives). See also Jones v. Pennington, 629 P.2d 805, 807 (Okla.App.1981) (dictum) ($1,000,-000 punitive award with $1 nominal damages could be permissible under Oklahoma law). Such large awards have been permitted because the jury, having heard the evidence on the culpability of a defendant’s conduct, is peculiarly suited to act as the conscience of the community; the jury determines the appropriate size of the award whereby it will adequately punish and deter the defendant. E.g., Jones v. Pennington, 629 P.2d at 807.
The authorities in Oklahoma permit punitive damage awards in strict liability cases. Thiry v. Armstrong World Industries, 661 P.2d 515 (Okla.1983). In a products liability setting, the Oklahoma court held that punitive damages are appropriate to be awarded in strict liability cases when:
... the injury is attributable to conduct that reflects reckless disregard for the public safety. “Reckless disregard” ... [means that the defendant] must either be aware of, or culpably indifferent to, an unnecessary risk of injury ... [and] must also fail to determine the gravity of the danger or fail to reduce the risk to an *1467acceptable minimal level. “Disregard for the public safety” reflects a basic disrespect for the interests of others.
Id. at 518 (emphasis in original) (footnotes omitted). We have no doubt that Oklahoma would extend this rule to strict liability cases based on deficient conduct of ultrahazardous activities. Thus, in the case at bar, a punitive award based on the strict liability property damage award is permissible and appropriate, provided that the evidence demonstrates the requisite degree of culpability on Kerr-McGee’s part.
WHAT IMPACT, IF ANY, DOES THE OKLAHOMA WORKERS’ COMPENSATION ACT HAVE ON THE PUNITIVE AWARD?
We next turn to consideration of what impact the Oklahoma Workers’ Compensation Act, Tit. 85 O.S.1981, has on the punitive award. In a previous opinion in this same case, we held that 85 O.S.1981 § 12 made Workers’ Compensation the exclusive remedy for job-related physical injuries, that Karen Silkwood’s physical injuries were job-related, and that accordingly the Oklahoma Workers’ Compensation Act precluded the trial court from awarding Silk-wood’s estate actual damages based on her physical injuries. 667 F.2d 908, 916-20 (10th Cir.1981). We need consider only the discrete question of whether 85 O.S.1981 § 12 bars the consideration of evidence concerning a Workers’ Compensation-covered injury in connection with a judicially cognizable claim for punitive damages.
Were Silkwood’s estate seeking only actual damages for her physical injuries, we believe that the Supreme Court of Oklahoma would hold that 85 O.S.1981 § 12 effectively precluded any award of punitive damages. This is so because § 12 precludes a court from awarding actual damages to compensate Silkwood for her job-related physical injuries. A proper award of at least nominal actual damages is, as noted above, a necessary predicate for a punitive award under Oklahoma law, and because no actual damages could be awarded, no punitive award could be made. Under the circumstances of the case as it is, however, the Workers’ Compensation Act has no bearing on the availability of punitive damages. There is an independent claim for property damages that occurred away from Kerr-McGee’s plant. This award satisfies the actual damages requirement for a punitive award. Our position is that a punitive award could be made in this case.
Kerr-McGee’s argument is that given the fact that a punitive award is proper, the jury’s punitive award of $10 million in this case was “tainted” by the introduction of evidence concerning Silkwood’s physical injuries. Its claim is that a new trial must therefore be ordered. On the contrary this outrageous and shocking occurrence should not be repeated. The punitive damages award made is, as shown above, not considered to be a compensatory award. Thus, the award, even if based in part on the fact that Silkwood suffered personal injuries as a result of Kerr-McGee’s conduct, does not violate 85 O.S.1981 § 12’s mandate that Workers’ Compensation be the sole remedy available to compensate workers for job-related physical injuries. Nor does the introduction of evidence concerning Silkwood’s physical injuries, their likely effects, and the circumstances under which they occurred “taint” the punitive award. We have shown through the cases that punitive awards under Oklahoma law are based on the culpability of a defendant’s course of conduct. The evidence concerning Silkwood’s personal injuries that was admitted at trial is thus relevant to the jury’s determination of Kerr-McGee’s culpability. The evidence had a strong bearing on Kerr-McGee’s safety record, its attitude toward the dangers of plutonium, and the circumstances surrounding the contamination of Ms. Silkwood’s apartment. Since the trial court’s jury instructions directed the jury to focus primarily on the nature of Kerr-McGee’s conduct, and not on the severity of Silkwood’s physical injuries, in assessing punitive damages, see Instructions No. 19, 27, reprinted in 485 F.Supp. at 603, 606, we hold that evidence concerning Silkwood’s physical injuries was properly admitted into evidence. It was properly *1468considered by the jury in awarding punitive damages. Moreover, the jury is entitled to consider the same evidence in assessing punitive damages against Kerr-McGee, albeit under slightly different instructions, if we were to order a new trial on the issue. The trial was legally sufficient and a repetition would be wasteful.
WAS THE PUNITIVE AWARD JUSTIFIED?
We now consider whether the punitive award is justified by the evidence introduced at trial. In reviewing the award, we must view the evidence in the light most favorable to the prevailing party. Timmons v. Royal Globe Insurance Co., 653 P.2d 907, 918 (Okla.1982). We may reverse the trial court’s decision to uphold the award only if that decision is an abuse of discretion, Barnes v. Smith, 305 F.2d 226 (10th Cir.1962), or if the jury verdict itself is motivated by passion, prejudice or undue sympathy, Timmons, 653 P.2d at 919. We also note that under Oklahoma law, a remittitur as to actual damages such as we ordered in our first opinion does not require that a punitive damages award also be reduced. Hobbs v. Watkins, 481 P.2d 746, 754 (Okla.1971).
In our first opinion, we held that Oklahoma would find plutonium processing to be an ultrahazardous activity, and that Kerr-McGee should be held strictly liable for any damages caused by the escape of its plutonium. 667 F.2d 908, 921 (10th Cir. 1981). Since strict liability applies, Oklahoma would hold Kerr-McGee to a standard of utmost due care and would require Kerr-McGee to take all possible precautions to safeguard against even the most minimal risk of harm from its operations.1 See Foster & Keeton, Liability Without Fault in Oklahoma, 3 Okla.L.Rev. 172 (1951). Moreover, Oklahoma would find punitive damages to be appropriate if Kerr-McGee’s handling of ultrahazardous plutonium reflected a reckless disregard for public safety. See Thiry v. Armstrong World Industries, 661 P.2d 515, 518 (Okla.1983).
The evidence concerning the contamination of Karen Silkwood’s apartment was highly relevant and is entitled to careful review. If it was not given full attention an important aspect of the case would be excluded. There is ample evidence not only to permit the punitive damages issue to be submitted to the jury, but also to support the punitive damages award that the jury returned. Kerr-McGee conceded that the plutonium found in Ms. Silkwood’s apartment came from its plant, and the jury found that Ms. Silkwood had not intentionally removed the plutonium from the plant. Thus, Kerr-McGee was strictly liable for the harm caused by its plutonium, and the question becomes whether Kerr-McGee’s course of conduct reflected a reckless disregard for public safety.
THE EVIDENCE SUPPORTS THE CONCLUSION THAT KERR-McGEE FAILED TO PROVIDE SUPPORT CAPABLE OF PROTECTING AGAINST SILKWOOD’S CONTAMINATION
There is substantial evidence in the record to demonstrate that both before2 and in connection with the Silkwood contamination incident, Kerr-McGee failed to use the utmost care in its processing facility at Cimmaron, and that it fell short of even the standard that Oklahoma would impose under ordinary negligence principles. The record shows that Kerr-McGee did not take precautions to protect the general public from the escape of plutonium from its plant and that its conduct reflected reckless indifference for public safety.
The Cimmaron plant was not designed to satisfy the most simple principles of human *1469factors engineering. The facility was cramped. The plant did not incorporate sufficient safety systems, such as “state of the art” alarm systems, leak detectors, air monitoring systems, and welded gaskets, into its design. The evidence showed that the plant’s management was recklessly indifferent to the health and safety of its workers. Kerr-McGee hired unqualified health physics personnel. It knew of the life-threatening character of plutonium escape, but failed to warn employees of the importance of contamination control. Moreover, workers were never informed of the health hazards of plutonium contamination.
There is record evidence that Kerr-McGee continuously exposed also the general public to a risk of contamination through lax physical security at the plant. Kerr-McGee did not provide adequate health and safety training. This in all likelihood led to that many significant contamination events. Several of these critical events were emblematic of a conscious indifference to the welfare of the general public. For example, in April of 1972, three workers contaminated a local restaurant after leaving the plant tainted with plutonium. When Kerr-McGee management learned of the incident, they did not contact either the restaurant or the Atomic Energy Commission. But, even after that incident, Kerr-McGee continued to employ lax contamination controls. Kerr-McGee was unable to account for 25 pounds of plutonium in less than a month from October 15 to November 7, 1974.
The contamination of Karen Silkwood’s apartment upon which liability in this case is based was within the radius of the abnormal risk to the general public. Kerr-McGee’s lax security procedures and controls were significant factors in the escape of plutonium from its custody. All of Karen Silkwood’s belongings, including items irreplaceable and of substantial sentimental character, were contaminated. These had negligible monetary value. Nevertheless they were contaminated and had to be destroyed. This destruction flowed from Kerr-McGee’s failure to prevent the escape of plutonium from its plant. The record also discloses that there were numerous other incidents which reflected Kerr-McGee’s lack of concern about the release of plutonium and the risks that release posed to the general public. Kerr-McGee simply pointed to the loose standards of the government.
The district court correctly concluded that “the amount of the punitive damages was particularly within the province of the jury to decide in light of the purpose of punitive damages, the character of defendant’s conduct, the hazardous nature of plutonium, and defendant’s knowledge and state of mind.” 485 F.Supp. 566, 591 (D.Okla.1979). The record evidence permits one to conclude that the jury performed its function dispassionately and well. This result expressed the jury reaction and the reaction of the nation as a whole to the fatal consequences of the negligent treatment of this material. The punitive award was proportionate to the culpability of Kerr-McGee’s dangerous conduct. It was not motivated by passion, prejudice, or undue sympathy. Accordingly, therefore, there is no basis for disturbing the award.
THE REMAINING ISSUES
There remain only three brief issues to be resolved. I am unable to consistently embrace the position of Kerr-McGee as to these.
First, Kerr-McGee’s argument that the punitive award must be reversed because the punitive damages/actual damages ratio of 2000:1 is disproportionate as a matter of law. Kerr-McGee’s argument must be rejected, for Oklahoma law explicitly rejects the use of a ratio approach in evaluating punitive awards. Timmons v. Royal Globe Insurance Co., 653 P.2d 907, 918 (Okla.1982). So long as the award is reasonably related to the harm to society caused by the defendant’s conduct, id., and will not bankrupt the defendant, Thiry v. Armstrong World Industries, 661 P.2d 515, 518 (Okla.1983), an appellate court *1470should defer to the jury’s judgment on punitive damages, Timmons, 653 P.2d at 918. Accordingly, we should reject Kerr-McGee’s ratio argument.
Kerr-McGee’s second argument is that the trial court’s instructions to the jury on the effect of compliance with federal regulations were fatally flawed. Once again, we should reject this argument. Oklahoma law does not make mere compliance (or “substantial compliance”) with statutory or regulatory requirements conclusive proof of due care. See Transport Indemnity Co. v. Page, 406 P.2d 980 (Okla.1965); Roadway Express, Inc. v. Baty, 189 Okl. 180, 114 P.2d 935 (1941). The trial court correctly instructed the jury that the federal regulations, and the degree of Kerr-McGee’s compliance with those regulations, were entitled to substantial weight in determining whether Kerr-McGee had exercised due care in its handling of plutonium. See Instructions No. 10, 11, 12 and 27, reprinted in 485 F.Supp. at 598-99, 606-07. The trial court also instructed the jury that those regulations, and Kerr-McGee’s compliance, did not conclusively prove due care under all the circumstances. See id. These instructions fully describe Oklahoma law; they are fully consistent with the principle, embodied in the Supreme Court’s opinion, that Oklahoma may impose a common-law standard of care higher than that imposed by federal regulations on nuclear activities. I submit that no problem arises in connection with the trial court’s jury instructions on compliance with federal regulations. Kerr-McGee’s position fails to justify such an attack.
Kerr-McGee’s third argument is that it was denied a fair trial due to anti-nuclear publicity arising out of the Three Mile Island incident and the movie, “The China Syndrome,” and due to the courtroom histrionics of plaintiff’s trial counsel, G.L. Spence. This position is also ill fit for the occasion. The trial judge repeatedly admonished the jury to disregard both extraneous publicity and the trial histrionics of plaintiff’s counsel. When Kerr-McGee raised these issues before the district court in its post-trial motions, that court rejected Kerr-McGee’s arguments of unfairness. Since the trial judge was in the best position to judge the overall fairness of the trial, we may reverse his decision on this issue only if it was a gross abuse of his broad discretion. Rodgers v. Hyatt, 697 F.2d 899, 901 (10th Cir.1983). In light of the strong cautionary admonitions to the jury that the trial court gave throughout the trial, and in light of the presumption that must be accorded that the jury performed its function fairly, I certainly cannot say that the district court abused its discretion in holding that Kerr-McGee received a fair trial. The case was tried with utmost care and any new trial could not provide improvement.
Our brothers, Judges McKay and Logan, refuse to face the general nature of this case. They fail to recognize its total magnitude of the condition created by Kerr-McGee. There has not been a previous situation which brought into focus the tremendous power of the material. It is understandable that Kerr-McGee’s reaction is one which clings to its effort to treat the condition as an ordinary result and which also turns away from the reality of this tragedy. The truth though is that the treatment of Silkwood shook the entire nation. Her suffering and death will not be soon forgotten.
Kerr-McGee’s arguments for reversal or a new trial do not justify either a reversal or a six-week retrial. The award of punitive damages is not at all excessive in the light of the needless and excessive injury.
The punitive damages are the sole reminders of her life and death. The evidence and the verdict serve to call attention to the danger from the misuse of the material and its tragic result. How can a new trial and a different verdict improve the present result? How can a different result serve to remind those who remain of the true symbol of the material and what it stands for?
With the foregoing in mind I respectfully submit that the prior judgment should be affirmed.

. The Supreme Court’s holding that state tort law is not preempted by federal nuclear regulation permits Oklahoma to impose strict liability and a standard of utmost due care upon Kerr-McGee. 104 S.Ct. at 624-25.


. Evidence of Kerr-McGee’s handling of plutonium prior to the contamination incident was properly admitted at trial to show Kerr-McGee's knowledge of the hazards of plutonium and its attitude toward those hazards. Edgar v. Fred Jones Lincoln-Mercury of Oklahoma City, Inc., 524 F.2d 162 (10th Cir.1975).